Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a Display device used an electronic appliance, such as a smart phone comprises display panel, and touch sensing unit attached on the display panel, where acoustic vibration element which is attached beneath display panel. The independent Claim 1, identifies a uniquely distinct feature of “….wherein the panel circuit board includes a first connector connected to the element circuit board, a second connector connected to the touch circuit board, wherein the display panel includes a display area and a non-display area, and wherein the first connector and the second connector overlap the display area of the display panel.” 
Independent Claim 10, identifies a uniquely distinct feature of “….wherein the display panel includes a base substrate, a self-luminous element disposed on the base substrate, a first inorganic layer disposed on the self-luminous element, an organic layer disposed on the first inorganic layer and a second inorganic layer disposed on the organic layer, and wherein the touch sensing member is disposed on the second inorganic layer.” 
Independent Claim 11, identifies a uniquely distinct feature of “….a window including a light-transmitting portion disposed on the display panel and a light-blocking portion disposed adjacent to the light-transmitting portion, wherein at least a part of the acoustic vibration element overlaps the light- transmitting portion.” 
a bracket disposed under the display panel: a lower case disposed under the bracket; and a main circuit board connected to the panel circuit board, wherein at least a part of the panel circuit board and at least part of the element circuit board are disposed between the display panel and the bracket, and wherein the main circuit board is disposed between the bracket and the lower case.” 
Independent Claim 16, identifies a uniquely distinct feature of “… a touch sensing member disposed on the display panel; a touch circuit board connected to the touch sensing member; and a touch driving chip electrically connected to the touch circuit board; wherein at least a part of the panel circuit board and at least a part of the element circuit board are disposed between the display panel and the bracket, and wherein the touch circuit board is connected to the panel circuit board.” 
Independent Claim 17, identifies a uniquely distinct feature of “… an element circuit board connected to the acoustic vibration element; a touch circuit board connected to the touch sensing member; and a touch driving chip which senses a touch and an acoustic element driving chip which generates the acoustic signal, wherein the element circuit board is electrically connected with the touch circuit board.” 
The closest prior art to Choi (US20170280234) teaches Choi teaches a display device or a set apparatus including the display device includes not only a source PCB including a control circuit (data driver IC, etc.) for driving a touch function or a data line of a display panel, but also a set PCB connected to the source PCB to control the display device or the entire set apparatus and supply power thereto. on [0222] in general, a display device or a set apparatus including the display device includes not only a source 
Burrough (US 20100156818) teaches [0015] electronic device includes, at least, a touch pad having a touch sensitive surface arranged to receive a user touch event provided by a user, a controller coupled and in communication with the touch pad arranged to at least analyze the user touch event and/or a state of the touch pad and based upon the analysis provide a user touch event signal in response to the user touch event, and at least one haptic device operatively coupled to the controller arranged to receive the user touch event signal, wherein the at least one haptic device responds to the user touch event signal by providing an appropriate haptic feedback. [0043], touch sense layer 122 on top of display 112 where the touch sense layer is connected to controller . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651